—Judgment, Supreme Court, New York County (Alvin Schlesinger, J.), rendered January 6, 1994, convicting defendant, after a jury trial, of two counts of sodomy in the first degree and one count of rape in the first degree and burglary in the first degree, and sentencing him to concurrent terms of 81/s to 25 years on the rape and sodomy convictions, to be served consecutively to a term of 2 to 6 years on the burglary conviction, unanimously affirmed.
The verdict was not against the weight of the evidence. Factual issues concerning the identification testimony and forensic evidence were properly placed before the jury, and we find no reason to disturb its verdict (see, People v Gaimari, 176 NY 84, 94). We perceive no abuse of sentencing discretion. We have considered defendant’s remaining contentions, including those raised in his supplemental pro se brief, and find them to be without merit. Concur—Murphy, P. J., Rubin, Tom and Andrias, JJ.